    Case 1:19-cv-05502-RRM-SJB Document 3 Filed 10/01/19 Page 1 of 3 PageID #: 78


AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                   for the

                                                      Eastern District of New York



                      Dr. H.Y. Urn Tung




                           Plainlijf(s)
                                V.                                           Civil Action No.

     Dr. Hugh 0. Hemmings, Jr., Dr. Jimcy Plathoii
                       Dr. Paul Heerdt
  Weill Cornell Medical College; Journal of Biological
    Chemistry; Dr. Kaoru Sakabe; Dr. Lila Gierasch                               CV19-
                          Defendaiu(s)                                                              MAUSKOPF, J.
                                                   SUMMONS IN A CIVIL ACTION
                                                                                                 BULSARA,
To:(Defendant s name and address) Please see next page for Defendant's address




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:
                                          Pro Se Plaintiff: Dr. H.Y. Lim Tung
                                                         31-70 Crescent Street
                                                          Astoria, NY 11106




          If you fail to respond,judgment by default will be entered against you for the relief demandedJH the complaint.
You also must file your answer or motion with the court.                                                --   -

                                                                                     DOUGLAS C.PALMER
                                                                                 CLERKOESXiURI^^-            -              '


Date:
          OCT 0 1 2019
                                                                                           Ignaiure effdeh or^cputy Clerk
     Case 1:19-cv-05502-RRM-SJB Document 3 Filed 10/01/19 Page 2 of 3 PageID #: 79


AO 440(Rev.06/12) Summons in a Civil Action (Page 2)

Civil Action No.


                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for (name ofindividual and tide, ifany)
 was received by me on (dale)


          D I personally served the summons on the individual at(place)
                                                                              on (dale)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (dale)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name ofindividual)                                                                      > who is
           designated by law to accept service of process on behalf of (name oforganizaiion)
                                                                              on (dai'e)                            ; or


          □ I returned the summons unexecuted because                                                                             J or

          □ Other (specify):




          My fees are $                          for travel and $                  for services, for a total of $          0.00

          I declare under penalty of perjury that this information is true.


 Date:
                                                                                           Server's signalure



                                                                                       Prinled name and litle




                                                                                           Ser\'er's address


 Additional information regarding attempted service, etc:
Case 1:19-cv-05502-RRM-SJB Document 3 Filed 10/01/19 Page 3 of 3 PageID #: 80



List of Defendants and addresses



Dr. Hugh C. Hemmlngs,Jr.,
c/o Department of Anesthesiology
Weill Cornell Medical College
1300 York Avenue
New York, NY 10065

Dr. Jimcy Platholl
c/o Department of Anesthesiology
Weill Cornell Medical College
1300 York Avenue
New York, NY 10065

Dr. Paul Heerdt
c/o Department of Anesthesiology
Weill Cornell Medical College
1300 York Avenue
New York, NY 10065



Weill Cornell Medical College
1300 York Avenue
New York, NY 10065

Journal of Biological Cherristry
11200 Rockville Pike, Suite 302
Rockville, Maryland 20852
Dr. Kaoru Sakabe
c/o Journal of Biological Chemistry
11200 Rockville Pike, Suite 302
Rockville, Maryland 20852



Dr. Lila Gierasch
c/o Journal of Biological Chemistry
11200 Rockville Pike, Suite 302
Rockvilie, Maryland 20852
